EXHIBIT 10(u)
 
 
HARSCO CORPORATION
 
Deferred Compensation Plan for Non-Employee Directors
 
(As Amended and Restated as of December 31, 2008)
 
Harsco Corporation (the “Corporation”) hereby adopts this Deferred Compensation
Plan for Non-Employee Directors (the “Plan”) pursuant to which eligible members
of its Board of Directors may elect to defer receipt of all or any portion of
the compensation payable to them for services rendered to the Corporation as
Directors.
 
1. Eligible Directors.  The Directors of the Corporation eligible to make
deferral elections under this Plan shall be those Directors who are not actively
employed officers or employees of the Corporation or of any of its subsidiaries
or affiliates (hereinafter referred to individually as a “Non-Employee Director”
and collectively as the “Non-Employee Directors,” which includes such a person
participating in the Plan after ceasing to be a Director of the Corporation).
 
2. Deferrable Compensation.  A Non-Employee Director may elect to defer receipt
of all, any part or none of the aggregate compensation payable by the
Corporation for services rendered as a Director, including the annual base
retainer, Committee Chairman annual retainer increment, attendance fees for
board and committee meetings, and other fees for special services that are
payable in cash (in the aggregate, the “Director’s Fees”).
 
3. Election To Defer.  A Non-Employee Director who desires to defer receipt of
all or a portion of his or her Director’s Fees earned in any calendar year shall
so notify the Corporation’s Pension Committee in writing before the first day of
the calendar year, specifying on a form supplied by the Committee (the “Deferral
Election”) (a) the dollar amount or percentage of the Director’s Fees to be
deferred, (b) the deferral period under Paragraph 7 and/or Paragraph 9(a), (c)
the form of payment under Paragraph 7 and/or Paragraph 9(a), and (d) the
notional investment direction under Paragraph 5(a).  A newly-appointed
Non-Employee Director shall be eligible to defer payment of future Director’s
Fees by filing a Deferral Election with the Pension Committee not later than 30
days of his or her appointment to the Board of Directors and such Deferral
Election shall be effective only with regard to the amount of Director’s Fees
earned during the calendar year following the filing of the Deferral Election as
determined pursuant to the pro-ration method permitted under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).  The Deferral Elections
made pursuant to this Paragraph shall be irrevocable with respect to those
Director’s Fees to which such elections pertain and shall also apply to
Director’s Fees payable in future calendar years unless the Non-Employee
Director terminates or modifies such Deferral Election with respect to a future
calendar year by filing a new Deferral Election before the first day of the
calendar year with respect to which the Deferral Election is to become
effective.  Such new Deferral Election shall likewise continue in effect and
apply to future calendar years until similarly changed.
 
4. Non-Deferred Compensation.  Any Director’s Fees not deferred under this Plan
shall be paid in accordance with normal Corporation policy.
 
 

--------------------------------------------------------------------------------

 
 
5. Deferred Compensation Accounts And Notional Investment Directions.
 
(a) Accounts:  At the time a Non-Employee Director elects to defer the receipt
of compensation pursuant to Paragraph 3 above, he shall also direct the amount
of the deferral to be notionally invested in an Interest-Bearing Account and the
amount to be notionally invested in a Harsco Stock Account.  Pursuant to such
investment direction, the deferral amounts shall be credited to the appropriate
accounts as set forth below:
 
(i) Interest-Bearing Account:  To the extent that a Non-Employee Director elects
a notional investment in an Interest-Bearing Account, the Corporation shall
credit an Interest-Bearing Account established in his or her name with the
amount of the deferred Director’s Fees to be so invested.  This credit shall
occur on a quarterly basis, as of each February 15, May 15, August 15 and
November 15 for fees earned during the quarterly period ending on the day
immediately preceding such crediting date.
 
(ii) Harsco Stock Account:  To the extent that a Non-Employee Director elects a
notional investment in a Harsco Stock Account, the Corporation shall credit a
Harsco Stock Account established in his or her name with units (including
fractions), the number of which shall be obtained by dividing the amount of the
deferred Director’s Fees for that period to be so invested, by the Fair Market
Value of the Corporation’s common stock on the day immediately preceding the
date such credit is to be made to the Account (i.e. February 14 for the February
15 credit date).  This credit shall occur on a quarterly basis, as of each
February 15, May 15, August 15 and November 15, for fees earned during the
quarterly period ending on the day immediately preceding such crediting
date.  These units, thus calculated, are hereinafter referred to as “Stock
Equivalents.”  For purposes of the Plan, Fair Market Value of a share of the
Corporation’s common stock on any date shall be equal to the mean between the
high and low prices at which such shares were traded (on a consolidated basis)
on the New York Stock Exchange (“NYSE”) on such date, or, if no sales were
quoted on such date, on the most recent preceding date on which sales were
quoted.  In the event of any change in the common stock of the Corporation by
reason of any stock dividend, recapitalization, reorganization, merger,
consolidation, split-up, combination or exchange of shares, or a rights offering
to purchase common stock at a price substantially below Fair Market Value, or of
any similar change affecting the common stock, the value and attributes of each
Stock Equivalent shall be appropriately adjusted consistent with such change to
the same extent as if such Stock Equivalents were issued and outstanding shares
of common stock of the Corporation.
 
(b) Earnings:  The Corporation shall credit earnings to each account as follows:
 
(i) Interest-Bearing Account:  As of each February 15, May 15, August 15 and
November 15, the Corporation shall credit as earnings to each Interest-Bearing
Account established on behalf of a Non-Employee Director an amount equal to the
Five Year U.S. Treasury Note Percentage Rate multiplied by the average daily
balance in such Interest-Bearing Account during such quarter.  Such Five Year
U.S. Treasury Note Percentage Rate shall be equal to one twelfth (1/12) of the
yield on U.S. Treasury Notes having a maturity date five (5) years hence as
listed in The Wall Street Journal or any successor publication, as of market
closing on the business day immediately preceding the day such credits are to be
made (i.e., February 14 for the interest credit on February 15).
 
-2-

--------------------------------------------------------------------------------

 
 
(ii) Harsco Stock Account:  As of each quarterly dividend payment date, the
Corporation shall credit as earnings to each Harsco Stock Account an amount
equal to the cash dividends payable on such date with respect to that number of
shares (including fractional shares) of its common stock equal to the number of
Stock Equivalents credited to the Harsco Stock Account on the relevant dividend
record date.  The amount so credited shall then be converted into additional
Stock Equivalents in the manner described earlier using the dividend payment
date as the valuation date.
 
(c) Account Transfers:  A Non-Employee Director may transfer all or part of the
amount in one account to the other account by irrevocable written notice to the
Corporation’s Pension Committee.  Any such transfer will be effective upon the
date that the Corporation receives the written notice, and the value of the
Harsco Stock Account for purposes of the transfer shall be calculated using the
Fair Market Value on the date of the transfer.  No Non-Employee Director may
make a transfer between accounts within six months of any previous opposite way
transfer by such Director or within six months of any other transaction in
Corporation stock that could cause liability under Section 16(b) of the
Securities Exchange Act of 1934, and any notice of transfer in contravention of
this provision will be void.
 
(d) A Non-Employee Director’s account(s) shall be further divided into the
following subaccounts: (a) a “Pre-2005 Subaccount” for amounts deferred by a
Non-Employee Director as of December 31, 2004 (and earnings and losses thereon)
as determined under Treasury Regulation Section 1.409A-6(a) or any successor
provision, and (b) a “Post-2004 Subaccount” for amounts deferred for purposes of
Code Section 409A by a Non-Employee Director after December 31, 2004 (and
earnings and losses thereon). Amounts credited to the Pre-2005 Subaccounts,
which are intended to qualify for “grandfathered” status, shall be subject to
the terms and conditions specified in the Plan as in effect immediately prior to
January 1, 2005.
 
6. Deferral Period.  At the same time a Non-Employee Director makes a Deferral
Election pursuant to Paragraph 3 above, he shall make a payment election (the
“Payment Election”) with respect to the deferred amounts subject to such
Deferral Election by specifying the year (the “Payment Year”) in which the
deferred amounts are to be paid or to commence to be paid; provided, however,
that in no event shall the Payment Year be later than the year following the
year in which the Non-Employee Director will attain age 72.  A Payment Year may
be specified as the year following the year of the Non-Employee Director’s
separation from service.  Subject to Paragraph 8(d)(5), payments made in
accordance with the Non-Employee Director’s Payment Election shall be paid or
commence to be paid within 30 days following the first business day of the
Payment Year.  Because a Non-Employee Director may make a new Deferral Election
and corresponding Payment Election for Director’s Fees earned during each
calendar year, deferred Director’s Fees under the Plan for different calendar
years may have different specified Payment Years.
 
7. Form Of Payment Of Deferred Compensation.  A Non-Employee Director’s Payment
Election shall also specify whether the deferred Director’s Fees shall be paid
in the
 
-3-

--------------------------------------------------------------------------------

 
form of a single lump sum or installment payments.  Initial payments made under
the Plan shall be based upon the aggregate balance in a Non-Employee Director’s
account(s) determined on the first business day of the Payment Year.  The
balance in the Non-Employee Director’s Interest-Bearing Account shall be the
dollar amount credited to such account as of the first business day of the
Payment Year.  The balance in the Non-Employee Director’s Stock Account shall be
the dollar amount determined by multiplying the Stock Equivalents credited to
such account on the first business day of the Payment Year by the Fair Market
Value of a share of common stock of the Corporation on such date.  Subject to
Paragraph 8(d)(5), the aggregate balance as thus determined shall be paid to him
in cash either in a lump sum within 30 days following the first business day of
the Payment Year or in up to ten (10) annual installments commencing with the
Payment Year as specified in the Payment Election made pursuant to Paragraph 6
above.  Subject to Paragraph 8(d)(5), if a Payment Election to receive
installment payments is made, the Non-Employee Director shall receive the first
installment within 30 days following the first business day of the Payment Year
in an amount equal to the aggregate balance in his or her account(s) divided by
the number of years in the installment payment period.  Subsequent installments
shall be computed and paid in similar fashion; provided, however, that pending
distributions in the second through final years of the installment payment
period, the aggregate balance in the Non-Employee Director’s account(s) shall be
deemed to be invested in an Interest-Bearing Account and in a Harsco Stock
Account, as applicable, in the same proportion as deferred amounts under the
Plan were notionally invested on the first business day of the Payment Year, and
increased by earnings accordingly.  Exhibit A attached hereto presents an
example illustrating how such a calculation is made.
 
8. Other Provisions Applicable to Deferred Amounts.
 
(a) Unforeseeable Emergency.  Other provisions of the Plan notwithstanding, if,
upon the written application of a Non-Employee Director, the Board determines
that he or she has had an unforeseeable emergency within the meaning of Code
Sections 409A(a)(2)(A)(vi) and Treasury Regulation Section 1.409A-3(a)(6) and
409A(a)(2)(B)(ii) and Treasury Regulation Section 1.409A-3(i)(3) (or any
successor provisions), the Board shall direct the payment to the Non-Employee
Director of all or a portion of the balance of his or her account in accordance
with Section 409A(a)(2)(B)(ii) and Treasury Regulation Section 1.409A-3(i)(3)
(or any successor provisions).
 
(b) No Other Withdrawals Permitted.  Except as permitted under Paragraph 8(a),
withdrawals from a Non-Employee Director’s account(s) at the election of the
Non-Employee Director or subject to the discretion of the Corporation will not
be permitted.  Thus, the provisions of Paragraph 8 of the Plan as in effect
prior to January 1, 2005, which permitted withdrawals with a financial penalty,
are no longer effective with respect to deferrals in a Non-Employee Director’s
Post-2004 Subaccounts.
 
(c) Redeferral.  Subject to Paragraph 8(d)(5), a Non-Employee Director may make
a subsequent Payment Election to change the time of the commencement of
payment(s) of his or her account(s), the form of payment of his or her
account(s), or both, with respect to an amount previously deferred under a
Deferral Election to the extent permitted and in accordance with the
requirements of Code Section 409A(a)(4)(C) and Treasury Regulation Section
1.409A-2(b) (or any successor provisions), including the requirements that (i) a
subsequent Payment
 
-4-

--------------------------------------------------------------------------------

 
Election may not take effect until at least 12 months after the date such
election is filed with the Corporation, (ii) a subsequent Payment Election to
further defer a distribution (other than a distribution upon death or an
unforeseeable emergency) must result in the first distribution subject to the
election being made at least five years after the previously elected date of
distribution, and (iii) any subsequent Payment Election affecting a distribution
that is to be made at a specified time or pursuant to a fixed schedule must be
filed with the Corporation at least 12 months before the date the payment was
scheduled to be made under the prior Payment Election (or, in the case of
installment payments, which are treated as a single payment for purposes of this
Paragraph 8(c), 12 months prior to the date the first installment payment was
scheduled to be paid).
 
(d) Compliance with Code Section 409A.
 
(i) It is intended that this Plan (including all amendments thereto) comply with
the provisions of Code Section 409A, so that the income inclusion provisions of
Code Section 409A(a)(1) do not apply to a Non-Employee Director or his or her
beneficiary.  This Plan shall be administered in a manner consistent with this
intent.  For purposes of this Plan, references to a term or event (including any
authority or right of the Corporation or a Non-Employee Director) being
“permitted” under Code Section 409A mean that the term or event will not cause
the Non-Employee Director to be liable for payment of interest or a tax penalty
under Code Section 409A in connection with any amount deferred under the Plan.
 
(ii) Except as permitted under Code Section 409A, amounts payable to a
Non-Employee Director or for a Non-Employee Director’s benefit under this Plan
may not be reduced by, or offset against, any amount owing by a Non-Employee
Director to the Corporation or any of its affiliates.
 
(iii)   Notwithstanding any provision of the Plan to the contrary, in light of
the uncertainty with respect to the proper application of Code Section 409A, the
Corporation reserves the right to make amendments to this Plan as the
Corporation deems necessary to avoid the imposition of taxes or penalties under
Code Section 409A.
 
(iv) For purposes of the Plan, “separation from service” shall mean a separation
from service (within the meaning of Code Section 409A(a)(2)(A)(i) and Treasury
Regulation Section 1.409A-1(h) or any successor provisions) with the Corporation
and any member of its controlled group.
 
(v) Notwithstanding any provision of the Plan to the contrary, the Corporation
shall have no authority to accelerate distributions hereunder in excess of the
authority permitted under Code Section 409A, and if a Non-Employee Director is a
“specified employee,” determined pursuant to procedures adopted by the
Corporation in compliance with Code Section 409A, on the date the Non-Employee
Director separates from service amounts that would otherwise be payable pursuant
to this Plan as a result of the Non-Employee Director’s separation from service
during the six-month period immediately following such separation from service
will instead be paid on the earlier of (A) the first business day of the seventh
month following such separation from service or (B) the date of the Non-Employee
Director’s death.
 
-5-

--------------------------------------------------------------------------------

 
 
9. Change In Control.
 
(a) In the event of a “Change in Control” of the Corporation that constitutes a
change in the ownership or effective control of the Corporation, or in the
ownership of a substantial portion of the assets of the Corporation, within the
meaning of Code Section 409A(a)(2)(A)(v) and Treasury Regulation Section
1.409A-3(i)(5) (or any successor provisions) (a “409A Change in Control”),
accompanied or followed by a Non-Employee Director’s separation from service
with the Corporation as a Director, all amounts credited to the account(s) of
the Non-Employee Director under the Plan shall be immediately due and payable to
the Non-Employee Director in a single lump sum notwithstanding the deferral
period and form of payment specified pursuant to his or her Deferral Election
under Paragraph 3 and Payment Election under Paragraphs 6 and 7.  In addition,
if so elected by the Non-Employee Director at the same time he makes his or her
Deferral Election under Paragraph 3 and his or her Payment Election under
Paragraphs 6 and 7, upon a 409A Change in Control after his or her separation
from service from the Corporation as a Director but prior to the full
distribution of his or her account(s), all remaining amounts credited to the
account(s) of the Non-Employee Director under the Plan that are subject to the
election described in this sentence shall be immediately due and payable to the
Non-Employee Director in a single lump sum notwithstanding his or her Payment
Election under Paragraphs 6 and 7 above.
 
(b) For purposes of this Plan, a “Change in Control” shall have occurred if:
 
(i) Stock Acquisition.  Any “person” (as such term is used in Section 13(d) and
14(d) (2) of the Exchange Act), other than the Corporation or a corporation a
majority of whose outstanding stock entitled to vote is owned, directly or
indirectly, by the Corporation, is or becomes, other than by purchase from the
Corporation or such a corporation, the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing 20% or more of the combined voting
power of the Corporation’s then outstanding voting securities.  Such a Change in
Control shall be deemed to have occurred on the first to occur of the business
day immediately preceding the date securities are first purchased by a tender or
exchange offer, or the date on which the Corporation first learns of the
acquisition of 20% of such securities, or the earlier of the business day
immediately preceding the effective date of an agreement for the merger,
consolidation or other reorganization of the Corporation or the date of approval
thereof by the stockholder of the Corporation, as the case may be.
 
(ii) Change In Board.  During any period of two consecutive years, individuals
who at the beginning of such period were members of the Board of Directors, and
any new director whose election by the Board or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority of the Board of
Directors.  Such a Change in Control shall be deemed to have occurred on the
date upon which the requisite majority of directors fails to be elected by the
stockholders of the Corporation.
 
-6-

--------------------------------------------------------------------------------

 
 
(iii) Other Events.  There occurs a change in control of the Corporation of a
nature that would be required to be reported as such in response to Item 1(a) of
the Current Report on Form 8-K pursuant to Section 13 of 15(d) of the Exchange
Act, or any successor provision to such Item relating to a “change in control,”
or in any other filings under the Exchange Act.
 
10. Death of a Non-Employee Director.  If a Non-Employee Director dies prior to
receiving the entire balance of his or her account(s) under the Plan, any
balance remaining in his or her account(s) shall be paid in a lump sum as soon
as practicable to the Non-Employee Director’s designated beneficiary or, if the
Non-Employee Director has not designated a beneficiary or the designated
beneficiary is dead, then to his or her estate.  Any designation of a
beneficiary may be revoked or modified at any time by the Non-Employee Director,
except that no designation shall be recognized as valid unless properly filed
with the Pension Committee during the lifetime of the Non-Employee Director
while he is legally competent.
 
11. Withholding Of Taxes.  The rights of a Non-Employee Director to payments or
credits under this Plan shall be subject to the Corporation’s obligations, if
any, to withhold income or other taxes from such payments.
 
12. Status Of Plan.  This Plan is a nonqualified deferred compensation plan
covering no employees of the Corporation.  As such, the Plan is exempt from the
requirements of the Employee Retirement Income Security Act of 1974, as
amended.  The Corporation intends that the Plan shall at all times be maintained
on an unfunded basis for federal income tax purposes.  Hence, all payments from
this Plan shall be made from the general assets of the Corporation. This Plan
shall not require the Corporation to set aside, segregate, earmark, pay into a
trust or special account or otherwise restrict the use of its assets in the
operation of its business.  A Non-Employee Director (or, if applicable, his or
her designated beneficiary) shall have no greater right or status than as an
unsecured general creditor of the Corporation with respect to any amounts owed
hereunder.
 
13. Rights Nonassignable.  All payments to persons entitled to benefits
hereunder shall be made to such persons and shall not be grantable, transferable
or otherwise assignable in anticipation of payment thereof, in whole or in part,
by the voluntary or involuntary acts of any such persons or by operation of law
subject to garnishment, execution, attachment or any other similar legal process
of creditors of such persons.
 
14. Administration.  Full power and authority to construe, interpret and
administer this Plan shall be vested in the Corporation’s Pension
Committee.  The Pension Committee shall have full power and authority to make
each determination provided for in this Plan.  All determinations made by the
Pension Committee shall be conclusive and binding upon the Corporation and any
other party claiming rights hereunder.
 
Termination.  The Board of Directors may, in its discretion, terminate this Plan
at any time.  Upon termination of the Plan, benefits shall be paid in accordance
with the deferral elections made by the Non-Employee Director, and the
Corporation shall have no right to accelerate any payment under the Plan except
to the extent (if any) permitted under Code Section 409A and Treasury Regulation
Section 1.409A-3(j)(4)(ix) (or any successor provisions).
 
-7-

--------------------------------------------------------------------------------

 
 
15. Amendment.  The Board of Directors may, in its discretion, amend this Plan
from time to time.  In addition, the Pension Committee may from time to time
amend this Plan to make such administrative changes as it may deem necessary or
desirable.  No such amendment shall divest any Non-Employee Director (or person
claiming through him) of any rights to amounts previously credited to his or her
accounts hereunder.
 
16. Incompetency.  If a person to receive payment hereunder is deemed by the
Pension Committee or is adjusted to be legally incompetent, to the extent
permitted under Code Section 409A the payments shall be made to the duly
appointed guardian of such incompetent, or they may be made to such person or
persons who the Pension Committee believes are caring for or supporting such
incompetent; and the receipt thereof by such person or persons shall constitute
complete satisfaction of the Corporation’s obligations under this Plan.
 
17. Expenses.  The expenses of administering this Plan shall be borne by the
Corporation.
 
18. Gender.  The masculine pronoun shall be deemed to include the feminine, and
the singular to include the plural, unless a different meaning is plainly
required by context.
 
19. Governing Law.  This Plan shall be construed, administered and enforced
according to the laws of the Commonwealth of Pennsylvania.
 
20. Effective Date.  The effective date of this amendment and restatement of the
Plan is December 31, 2008 and shall apply with respect to the Director’s Fees
payable by the Corporation in respect of services performed on or after such
date.
 
21. Section 16 Compliance.  It is the Corporation’s intent that this Plan and
any credits or payments made hereunder comply with Section 16 of the Securities
Exchange Act of 1934 (the “Exchange Act”) and any related regulations
promulgated there under, including any reporting requirements.  To that end, to
the extent permitted under Code Section 409A the Corporation may, in its sole
discretion, (i) substitute a payment in cash for any fees that were otherwise to
be deferred under this Plan, if it deems it so appropriate or (ii) delay any
payment otherwise required under the terms of the Plan until compliance with the
requirements of the Exchange Act can be assured.
 
This amended and restated plan document is effective December 31, 2008 and
executed this 31st day of December, 2008.
 
Attest:
 
Harsco Corporation
     
 /S/ A. Verona Dorch
 
 /S/ Mark E. Kimmel
A. Verona Dorch
 
Mark E. Kimmel
Assistant General Counsel
 
General Counsel



 
 
-8-

--------------------------------------------------------------------------------

 


Exhibit A


Deferred Compensation Plan for Non-Employee Directors
 
(As Amended and Restated as of December 31, 2008)
 
Example
 
This example, prepared for illustrative purposes only, describes the operation
of the installment payout option set forth in Paragraph 7 of the Plan.
 
Director Green, age 62, elects to defer all of his Director Fees until the year
following the year he attains age 72.  During his service as a Director, Green
directs 60% of his Fees to be invested in the Harsco Stock Account (HSA) and 40%
to be invested in the Interest-Bearing Account (IBA).  Pursuant to Green’s prior
direction, his accounts are to be paid out in three annual installments.  If
Green attains age 72 in 2008 his installment should be calculated and paid as
follows:
 
1st Installment
 
o WHEN PAID - Within 30 days of the first business day (assume January 2) in
2009.
 
o HOW MUCH - First installment equals one-third of the aggregate dollar value of
Green’s accounts as of January 2, 2009.  Assume Green’s HSA on January 2, 2009
is credited with 1,000 Stock Equivalents and the FMV of a share of Harsco common
stock on such date is $60, thus giving his HSA a value of $60,000.  Assume
further, that as of January 2, 2009, Green’s IBA is credited with $30,000
(representing his prior deferrals plus interest).  Accordingly, Green’s first
installment should equal $30,000 ($90,000 aggregate account balance value
divided by 3).
 
o BALANCE IN ACCOUNT AFTER 1ST INSTALLMENT - In order to continue the 60/40
proportionality going forward, the $60,000 in remaining value under the Plan
should result in the HSA holding 60% of that value and the IBA holding the
remaining 40%.  Thus, as of January 2, 2009, the HSA is debited 333.33 shares
leaving 666.66 shares (which at $60 FMV equal $40,000) and the IBA is debited
$10,000, thus leaving $20,000.
 
2nd Installment
 
o When paid - Within 30 days of January 2, 2010.
 
o How much - Second installment equals one-half of the aggregate dollar value of
Green’s accounts as of January 2, 2010.  Assume that as of this date, Green’s
HSA was credited with 700 Stock Equivalents (666.66 from prior year plus 33.34
new units attributable to dividends in the interim) and that the FMV of a share
of Harsco stock on that date was $62.  Thus, Green’s HSA would be worth $43,400
at January 2, 2010.  Assume further that Green’s IBA was worth $21,000 ($20,000
from prior year plus interim interest of $1,000).  Green’s second installment
would thus equal $32,200 (($43,400 + $21,000)/ 2).
 
-9-

--------------------------------------------------------------------------------

 
 
o Balance is Accounts after 2nd Installment - The same methodology would be used
again to retain the 60/40 proportionality.  As of January 2, 2010, the combined
value of HSA and the IBA was worth $64,400, and after the payout of half this
amount, the combined value was $32,200.  This means that the HSA would have 60%
of the total value (or $19,320) and the IBA should have 40% (or $12,880).  Thus,
the HSA should be debited 388.39 shares (representing $24,080 or 388.39 x $62
FMV/share) leaving 311.61 shares (or $19,320 in value).  The IBA should be
debited $8,120, leaving $12,880.
 
3rd and Last Installment
 
o WHEN PAID - Within 30 days of January 2, 2011.
 
o HOW MUCH - Calculate value of both HSA and IBA as of January 2, 2011 (as
described above) and pay out total.
 
 
 
-10-

--------------------------------------------------------------------------------

 
 